*522The following order has been entered on the motion filed on the 24th of July 2017 by Defendant for Appointment of Counsel:
"Motion Dismissed as moot by order of the Court in conference, this the 28th of September 2017."
The following order has been entered on the motion filed on the 25th of July 2017 by Defendant for Notice of Appeal:
"Motion Dismissed Ex Mero Motu by order of the Court in conference, this the 28th of September 2017."
The following order has been entered on the motion filed on the 28th of August 2017 by Defendant for Petition for Discretionary Review:
"Motion Denied by order of the Court in conference, this the 28th of September 2017."
Upon consideration of the petition filed by Defendant on the 28th of August 2017 in this matter for a writ of certiorari to review the order of the Superior Court, Cabarrus County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 28th of September 2017."
Ervin, J. recused